IN THE SUPREME COURT OF THE STATE OF NEVADA


                DANIELLE REIMANN,                                       No. 69716
                                        Appellant,
                             vs.
                LESLIE MARK STOVALL D/B/A                                       FILED
                STOVALL & ASSOCIATES,
                                 Resnondent.                                    JUN 2 3 2016
                                                                               TRACIE K LINDEMAN
                                                                            CLERK OF SUPREME COURT
                                      ORDER DISMISSING APPEAL              BY
                                                                                 DEPUTY CLERIC


                            This is an appeal from a district court order adjudicating an
                attorney's lien. Eighth Judicial District Court, Clark County; Ronald J.
                Israel, Judge.
                            When our initial review of the docketing statement and
                documents submitted to this court revealed potential jurisdictional
                defects, we ordered appellant to show cause why this appeal should not be
                dismissed for lack of jurisdiction. Specifically, it was not clear whether
                appellant was aggrieved by the challenged order and thus had standing to
                challenge it on appeal. See NRAP 3A(a) (allowing an appeal to be filed by
                an aggrieved party; Valley Bank of Nevada v. Ginsburg, 110 Nev. 440, 874
                P.2d 729 (1994) (defining an aggrieved party). It also appeared that the
                notice of appeal was prematurely filed after the filing of a NRAP 4(a)(4)
                tolling motion seeking reconsideration but before that motion was formally
                resolved in a written order. See NRAP 4(a)(6); AA Primo Builders, LLC v.
                Washington, 126 Nev. 578, 245 P.3d 1190 (2010).
                            In response, appellant contends that she is aggrieved by the
                challenged order and that the motion for reconsideration was not a tolling
                motion. Appellant's motion for reconsideration was "in writing, timely
                filed, state[d] its grounds with particularity, and `request[ed] a substantive

SUPREME COURT
      OF
    NEVADA

(0) I947A cr
                                                                                          6 -1914.3
                  alteration of the judgment, not merely the correction of a clerical error, or
                  relief of a type wholly collateral to the judgment." AA Primo, 126 Nev. at
                  585, 245 P.3d at 1195. The motion is thus accorded tolling effect pursuant
                  to NRAP 4(a)(4)(C).      Id.   Accordingly, even assuming appellant is
                  aggrieved by the challenged order and it is substantively appealable, we
                  lack jurisdiction over this appeal because the notice of appeal was
                  prematurely filed, see NRAP 4(a)(6), and we
                              ORDER this appeal DISMISSED.




                                           Douglas


                           C12 41141/ ,J.
                                 -




                  Cherry




                  cc: Hon. Ronald J. Israel, District Judge
                       Injury Lawyers of Nevada
                       Stovall & Associates
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I947A ASSAD